            Case 2:18-cv-03213-JHS Document 15 Filed 10/15/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANDREW PERRONG on behalf of      )
 himself and others similarly situated,
                                  )
                                  )
          Plaintiff,              )
                                  )                CASE NO.       2:18-cv-03213-JHS
 v.                               )
                                  )
 TEXPO POWER, LP d/b/a YEP ENERGY )
                                  )
          Defendant.              )

                  DEFENDANT’S MOTION TO WITHDRAW COUNSEL

       Defendant Texpo Power, LP d/b/a YEP Energy files this Motion to Withdraw Counsel and

would show the Court as follows:

       1.       Defendant originally retained Norton Rose Fulbright US LLP to represent it in this

case. On August 24, 2018, Norton Rose Fulbright filed a Notice of Appearance in this Court on

behalf of Defendant. (Doc. 9).

       2.       Defendant has since retained Ballard Spahr LLP to represent it in this case in lieu

of Norton Rose Fulbright. On October 9, 2018, Ballard Spahr filed a Notice of Appearance in this

Court on behalf of Defendant. (Doc. 14).

       3.       Defendant does not seek to withdraw Norton Rose Fulbright as counsel for

purposes of delay, particularly considering the early stage of this case, and Ballard Spahr has

appeared for Defendant. See Local Rule 5.1(c) (“An attorney’s appearance may not be withdrawn

except by leave of court, unless another attorney of this court shall at the same time enter an

appearance for the same party.”) (emphasis added).

       WHEREFORE, Defendant prays that the Court order that Norton Rose Fulbright US LLP

is withdrawn as counsel for Defendant in this case.
         Case 2:18-cv-03213-JHS Document 15 Filed 10/15/18 Page 2 of 2



                                             DEFENDANT,
                                             By its attorneys

 Dated: October 15, 2018                     By: /s/ Andrea L. D’Ambra
                                                Andrea L. D’Ambra
                                                andrea.dambra@nortonrosefulbright.com
                                                Judith A. Archer Subject to Pro Hac Vice
                                                judith.archer@nortonrosefulbright.com
                                                NORTON ROSE FULBRIGHT US LLP
                                                1301 Avenue of the Americas
                                                New York, NY 10019-6022
                                                Telephone: (212) 318-3000
                                                Facsimile: (212) 408-5100


                               CERTIFICATE OF SERVICE

       I certify that on October 15, 2018, this Motion to Withdraw Counsel was filed using the

Court’s electronic filing system, where the Motion is available for viewing and downloading.

Based on the Court’s records, the Motion was served on all counsel of record via ECF.

                                                    /s/ Andrea L. D’Ambra
                                                    Andrea L. D’Ambra




                                              -2-
